Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant argues that the waffle pattern applied to Ullrich, and taught by Klimek, does not include locks to secure the implant layers together. The Office respectfully disagrees.  Ullrich discloses the locks (paragraphs [0099-100]) by way of a friction or undercut for example.  Although the shape or pattern of the projections and projection receiving portions is modified by Klimek, it does not destroy the lock.  Thus Ullrich in view of Klimek discloses the limitations of claim 1.  Please see below. It is noted that the locks would be applied to each projection which appears to be different than the locks disclosed in the present application.  Figure 6B appears to show the locks (ref. 117A,B) only on radially external projections.  However this limitation is not required by the claims. The examiner is agreeable to an interview for further clarification or to discuss any proposed amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich, JR. et al. (US 2012/0316651 A1) in view of Klimek (US 2016/0158023 A1).
 
Regarding claim 1, Ullrich discloses a vertebral column implant assembly for insertion between two vertebrae (Abstract, please note there are several embodiments which are relied upon as possible disclosures, e.g. ref. 101a, 101, 301, 201), the assembly comprising: 
a superior implant body for engagement with a superior vertebra (Fig. 7, ref. 182 or Fig. 1, ref. 81); 
an inferior implant body for engagement with an inferior vertebra (paragraph [0092] discloses top and bottom plates/bodies and is best shown by way of example in Fig. 3); 
a central implant body adapted to be positioned in between the superior implant body and the inferior implant body (each embodiment has a central or middle body, e.g. Fig. 7, ref. 130), the central implant body further comprising: 
a first fastener positioned on an upper face of the central implant body to engage and fasten the superior implant body, wherein the first fastener comprises a first plurality of projection receiving portions; and 

wherein each of the central implant body, the superior implant body and the inferior implant body comprises internal walls defining respective passages (each embodiment shows internal walls which define the fasteners, please see Fig. 7 as an example), such that the first and second fasteners engage inner marginal portions of the superior and inferior implant bodies respectively and are positioned on the central implant body to engage and fasten the superior and inferior implant bodies respectively to interconnect each of the respective internal walls and passages to form a continuous internal wall defining a single, linear a continuous passage to allow graft material to be positioned therein (as shown in Fig. 7, the bodies come together to form a continuous internal wall to define a single, linear continuous passage refs. 181, 160); and
wherein the first plurality of projection receiving formations is engageable with projection formations positioned along an in-use lower portion of the superior implant body (Fig. 6) and the second plurality of projection receiving formations is engageable with projection formations positioned along an in-use upper portion of the inferior implant body to define a portion of the continuous internal wall defining the single, .linear continuous passage (paragraph [0092]), and wherein the first plurality of projection formations includes at least one projection formation having a first lock configured to lock to a complementary lock on the central implant body and the second 

Ullrich is silent regarding the limitation that the first and second fasteners are projection formations instead of projection formation receiving portions.  In addition Ullrich is silent regarding the limitations that the fasteners form castellations about an inner margin of the upper and lower faces of the body. 

Klimek teaches an analogous vertebral column implant assembly (Abstract) comprising a multi layered implant (paragraph [0090], ref. 10, Fig. 1) wherein the engaging surfaces of each of the layers comprise projection formations and projections formation receiving portions (paragraphs [0095-97], ref. 38, Figs. 3 - 10C) and wherein the projections formations form castellations across the engagement surfaces (Fig. 4). In addition Klimek teaches bore holes (ref. 80) amongst the castellations.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of projection formations and projection formation receiving portions of Ullrich to take the form of castellations across the entire engagement surface of the superior, inferior and central implant bodies to better conveniently mate the bodies (see paragraph [0097] of Klimek) and ensure unwanted disengagement or slippage between the implant bodies. Please 

Regarding claim 3, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein the first fastener of the central implant body further comprises: a first plurality of receiving portions adapted to receive projection formations positioned along an in-use lower portion of the superior implant body; and wherein the second fastener  comprises a second plurality of receiving portions adapted to -2-Application No.: 16/198,207Filing Date: November 21, 2018receive projection formations positioned along the in-use upper portion of the inferior implant body (Ullrich as modified by Klimek results in each of the implant bodies having both projections and receiving portions).  

Regarding claim 4, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein each of said first and second fastener is adapted for securing the central implant body to said superior and inferior implant bodies respectively to prevent relative movement between the central implant body and said superior and inferior implant bodies (paragraphs [0100-103] of Ullrich and Klimek paragraphs [0095-97]).  

Regarding claim 5, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein each of said central implant body and said superior and inferior implant bodies comprises respective outer walls such that upon fastening the central implant body to the superior and inferior implant bodies, the respective outer walls become inter-connected to provide a continuous outer surface (Figs. 7 - 9, Ullrich).  

Regarding claim 6, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein the first fastener allows the superior implant body to be fastened to the central implant body in no more than one fastened orientation (as shown in Fig. 1 of Ullrich, the shape of the implant allows for a single orientation for the implant bodies to be mated).  

Regarding claim 7, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein the second fastener allows the inferior implant body to be fastened to the central implant body in no more than one fastened orientation (as shown in Fig. 1 of Ullrich, the shape of the implant allows for a single orientation for the implant bodies to be mated).   

Regarding claim 8, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein the superior and inferior implant bodies are interchangeable such that the first fastener is adapted to engage the inferior implant 


    PNG
    media_image1.png
    556
    854
    media_image1.png
    Greyscale
Regarding claim 9, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein each of said central implant body and the superior and inferior implant bodies comprises a respective anterior portion having an anterior wall and a posterior portion having a posterior wall with opposed intermediate portions extending between said anterior and posterior portions (depending upon placement within the spine, any of the sides or portions may be labeled as anterior and 

Regarding claim 10, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 9 wherein a length for each of the anterior walls is equal to or greater than a length for the posterior walls (see remarked Fig. 1 of Ullrich below which shows one example of the anterior length being greater than the posterior length, in an alternative embodiment Fig. 6 shows a configuration in which the lengths are equal to each other).  

    PNG
    media_image2.png
    542
    879
    media_image2.png
    Greyscale


Regarding claim 11, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 9 wherein a height for the anterior portion for 

Regarding claim 12, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 9 wherein a height for the anterior portion of the inferior implant body is equal to or greater than a height for the posterior portion of the inferior implant body (e.g. Fig. 7 shows one such configuration wherein the anterior and posterior portions are the longitudinal sides respectively).  

Regarding claim 13, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 9 wherein each of the respective posterior portions of the central implant body and the superior and inferior implant bodies comprises the posterior wall having a thickness t1 and wherein each of the respective anterior portions of the central implant body and the superior and inferior implant bodies comprises the anterior wall having a thickness t2 greater than t1 (please see remarked Fig. 1 below).


    PNG
    media_image3.png
    536
    538
    media_image3.png
    Greyscale


Regarding claim 15, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 1 wherein one or both of said first and second locks comprises one or more projecting locking members adapted to be received into a corresponding locking recess defined by one or more recess walls (paragraph [0100], e.g. compatibly shaped undecuts).  

Regarding claim 16, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 15 wherein the one or more projecting locking members comprise a profiled locking portion adapted to be received and retained in a locking aperture located in one of said recess walls defining the locking 

Regarding claim 17, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 15, wherein each of the locking recesses are positioned in the in-use lower portion of the superior implant body and/or the in-use upper portion of the inferior implant body (Ullrich, paragraph [0100]). 

Regarding claim 18, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 15 wherein each of said central implant body and the superior and inferior implant bodies comprises a respective anterior portion having an anterior wall and a posterior portion having a posterior wall with opposed intermediate portions extending between said anterior and posterior portions (depending upon placement within the spine, any of the sides or portions may be labeled as anterior and posterior with intermediate portions between) and wherein each of said locking members is located in between said anterior and posterior portions of the central implant body and wherein the locking recesses are located in between the anterior and posterior portions of the superior implant body or the inferior implant body (if the longitudinal sides are the portions, then both the locks and fasteners would be located between).  

Regarding claim 19, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 15, wherein the one or more projecting locking members comprise: 
a first pair of spaced apart locking members located along an inner margin portion of the upper face of the central implant body; and 
a second pair of spaced apart locking members located along an inner margin portion of the lower face of the central implant body (Ullrich, paragraphs [0100-103] disclose the locking members on both the top and bottom interfaces of the bodies).  

Regarding claim 20, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 19 wherein each of said first and second pair of locking members are located in an intermediate portion of the central implant body (since they are not located on an external most outer wall, they are considered to be located in an intermediate portion).  

Regarding claim 21, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 15, wherein the one or more projecting locking members comprise : a first pair of spaced apart locking members located along an inner margin portion of the lower portion of the superior implant body; and a second pair of spaced apart locking members located along an inner margin portion of the upper portion of the inferior implant body (since they are not located on an external most outer wall, they are considered to be located along an inner margin portion, such as extending around the perimeter of the single linear passage, e.g. Fig. 7).  

Regarding claim 22, Ullrich in view of Klimek discloses a vertebral column implant assembly in accordance with claim 21 wherein each of said first and second pair of locking members are located in an intermediate portion of the superior implant body or the inferior implant body (Fig. 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773